Citation Nr: 0528014	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  00-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date earlier than March 14, 1989, 
for the grant of service connection for bilateral hearing 
loss.  




ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel









INTRODUCTION

The veteran had active military service from August 1943 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which awarded service connection for 
bilateral hearing loss, and assigned an initial rating of 10 
percent from March 14, 1989, and a 30 percent rating from 
November 29, 1999.  The veteran appealed both the effective 
date of the award of service connection, and the ratings 
assigned.  

In a June 2002 decision, the Board denied an earlier 
effective date than March 14, 1989, for the grant of service 
connection for bilateral hearing loss and also denied 
increased ratings for the hearing loss.  Thereafter, the 
veteran and the Secretary filed a Joint Motion for Remand in 
September 2003 to the United States Court of Appeals for 
Veterans Claims (CAVC) to vacate and remand the June 27, 
2002, decision of the Board.  In September 2003, the CAVC 
issued an order vacating and remanding the Board's June 27, 
2002, decision.  Pursuant to the CAVC order, the Board 
remanded the veteran's claim in February 2004.  When the 
claim was returned to the Board in October 2004, the Board 
denied the veteran increased ratings for his bilateral 
hearing loss, but remanded the issue of an effective date 
prior to March 14, 1989, for the grant of service connection 
for bilateral hearing loss.  

The Board also remanded the issues of service connection for 
vertigo, tinnitus, and for a disability of the teeth, as well 
as compensation under 38 U.S.C.A. § 1151 for an eye disorder 
in order that a statement of the case could be prepared 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  
Although the RO prepared a supplemental statement of the case 
in February 2005, and informed the veteran that he should 
return the enclosed VA Form 1-9 if he wished to appeal said 
issues, the veteran did not indicate that he wished to 
appeal.  Accordingly, those four issues are not before the 
Board.  

In response to conflicting information of record as to 
whether the veteran wished to appear at a hearing in 
connection with his appeal, the Board mailed a letter to the 
veteran on November 2, 2001, to request clarification.  
Through his attorney, the veteran replied in December 2001 
that he no longer wished to appear at a hearing and that the 
case should be considered on the evidence of record.

In a January 2005 statement, the veteran's former 
representative indicated that he was withdrawing from 
representing the veteran.  In February 2005, the veteran 
clarified that he was representing himself.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The September 2003 Court order referred to in the 
introduction granted a joint motion that stated that the 
Board had not complied with the Veteran's Claims Assistance 
Act of 2000 (VCAA), more specifically that the Board had not 
provided adequate reasons and bases to support its conclusion 
that the VCAA had been complied with.  

To that end, when the veteran's claim was remanded by the 
Board in October 2004, it requested that all VCAA notice 
obligations be satisfied.  The remand indicated that to 
satisfy the notice requirements for the earlier effective 
date claim, the letter should explain that the evidence 
needed to support the veteran's claim would be evidence that 
a claim for service connection for hearing loss was filed 
before March 14, 1989.  

However, the letter that was subsequently sent to the veteran 
in December 2004 did not comply with the aforementioned 
requirements.  The letter asserted that in order to be 
entitled to an earlier effective date, the veteran must show 
that his condition became factually ascertainable prior to 
the date which had been assigned.  Since the letter did not 
inform the veteran of the proper evidence needed to support 
his earlier effective date claim, under Stegall v. West, the 
veteran's claim must be remanded so that a proper VCAA letter 
can be sent to the veteran.  

The VCAA letter should tell the veteran of the information 
and evidence needed to prove his claim for an effective date 
earlier than March 14, 1989, for the grant of service 
connection for bilateral hearing loss.  Accordingly, his 
claim must be remanded so that he can be provided notice as 
required in written format.  

For this reason, the veteran's claim must be remanded for the 
following actions:  

1.  The appellant should be sent a VCAA 
letter, which provides the notices 
required under the relevant portions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159.  The appellant must be 
notified of any information and medical or 
lay evidence that is necessary to 
substantiate the claim of an earlier 
effective date than March 14, 1989, for 
the grant of service connection for 
bilateral hearing loss, which information 
and evidence, if any, the claimant is 
required to provide to VA, and which 
information and evidence, VA is required 
to provide.  The appellant should also be 
requested to provide any evidence in his 
possession that pertains to his claim.  

2.  After an appropriate period of time, 
or after the veteran indicates that he 
has no further evidence to submit, the 
appellant's claim of an effective date 
earlier than March 14, 1989, for the 
grant of service connection for bilateral 
hearing loss, should be readjudicated.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

